CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Post-Effective Amendments, as numbered below ("Registration Statements"), to the registration statements on Form N-1A, with file numbers as noted below, of our reports, as dated below, relating to the financial statements and financial highlights appearing in the May 31, 2010 Annual Reports of Putnam Massachusetts Tax Exempt Income Fund, Putnam Michigan Tax Exempt Income Fund, Putnam Minnesota Tax Exempt Income Fund, Putnam New Jersey Tax Exempt Income Fund, Putnam Ohio Tax Exempt Income Fund and Putnam Pennsylvania Tax Exempt Income Fund, which are also incorporated by reference into the Registration Statements: Fund File # Date of Report Post-Effective Amendment Massachusetts 33-05416 July 12, 2010 31 Michigan 33-08923 July 9, 2010 31 Minnesota 33-08916 July 13, 2010 31 New Jersey 33-32550 July 13, 2010 22 Ohio 33-08924 July 12, 2010 31 Pennsylvania 33-28321 July 9, 2010 24 We also consent to the references to us under the headings "Financial highlights" and "Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statements. PricewaterhouseCoopers LLP Boston, Massachusetts September 22, 2010
